   Case 1:21-mj-07099-KMW Document 2 Filed 05/04/21 Page 1 of 1 PageID: 9

                        UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                               Minutes of Proceedings


 OFFICE: CAMDEN                                       DATE: May 4, 2021

 JUDGE KAREN M. WILLIAMS

 COURT REPORTER: ZOOM

 TITLE OF CASE:                                       DOCKET NO.: 1:21-mj-7099-KMW

 UNITED STATES OF AMERICA

 VS.

 ROBERT LEE PETROSH

DEFENDANT PRESENT

APPEARANCES:

CHRISTINA HUD– AUSA FOR GOVERNMENT

STEVEN SHEFFLER, ESQ. – RETAINED FOR DEFENDANT

OTHER:

ADRIENNE SMITH – U.S. PRETRIAL OFFICER

NATURE OF PROCEEDINGS: Initial Appearance on Rule 5 by Zoom

Defendant advised of rights, charges and penalties, including Padilla.
Defendant consents to this hearing by video conference. Order to be entered.
Defendant waives formal reading of the Complaint.
Defendant advised of Rule 5 rights. Defendant waives Rule 5 & 5.1 hearing - waiver filed.
Hearing on Defendant’s application for bail. Ordered application granted.
Ordered bail set in amount of $50,000 unsecured, with conditions. Ordered defendant to appear in
U.S. District Court for the District of Columbia on May 11, 2021 at 1:00 p.m. by Zoom.
Oral Order As Required By Rule 5(F) Read Into The Record By The Court. Order to be entered.
Ordered defendant released after processing.

                                            s/ Nicole Ramos
                                            DEPUTY CLERK



 TIME COMMENCED: 9:07               TIME ADJOURNED: 9:23          TOTAL TIME: 16 Minutes
